Citation Nr: 0502989	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-25 364A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

Entitlement to an effective date earlier than April 23, 1999, 
for the award of a 30 percent evaluation for residuals of a 
plantar wart of the left heel with residual scar tissue.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The veteran had active military service from May 1968 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February and June 2001 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  In February 2001, the RO granted a 30 
percent evaluation for the veteran's service-connected 
plantar wart disability of the left heel, effective from 
April 23, 1999.  In the June 2001 rating action, the RO 
granted his claim for service connection for post-traumatic 
stress disorder (PTSD) and awarded an initial disability 
evaluation of 50 percent.  

In his June 2001 notice of disagreement, the veteran appealed 
the schedular rating assigned to his service-connected PTSD, 
and the effective date of the increased rating for his left 
heel disability.  At that time, he also filed a claim for a 
total rating based upon individual unemployability due to 
service-connected disabilities (TDIU).  In a September 2001 
rating decision, the RO granted the veteran's claim for a 
TDIU.  Thereafter, during the pendency of his appeal, in an 
April 2003 rating action, the RO awarded a 100 percent 
disability evaluation for the veteran's service-connected 
PTSD, effective from January 25, 2000.  The Board considers 
the RO's action as a full grant of the benefits sought as to 
the claim for an initial rating in excess of 50 percent for 
PTSD.  Furthermore, in a September 2003 signed statement, the 
veteran said he was "satisfied" with the RO's April 2003 
action and wished to withdraw his appeal for the increased 
rating for PTSD, but wanted to continue his appeal for his 
plantar wart disability.  The Board believes that the issue 
as set forth on the first page herein most accurately 
represents the current status of the veteran's appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.



REMAND

In a letter dated October 4, 2004, and received at the Board 
later that month, the veteran requested to testify at a 
hearing at the RO before a Veterans Law Judge ("Board 
hearing").  Alternatively, he requested that he be scheduled 
for a videoconference hearing at the RO before a Veterans Law 
Judge sitting in Washington, DC.  See 38 C.F.R. § 20.700(e) 
(2004).

Inasmuch as the appellant's hearing request was made fairly 
recently, he has not yet been scheduled for his requested 
hearing.  Considerations of due process mandate that the 
Board may not proceed with review of the claim on appeal 
without affording the appellant an opportunity for the 
requested videoconference hearing. Therefore, a remand is 
required for the scheduling of a Board or videoconference 
hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 
20.700(a), (e) (2004).

Accordingly, this case is REMANDED for the following action:

The veteran should be scheduled for a 
Board hearing at the RO or, 
alternatively, for a hearing at the RO 
via videoconference, in accordance with 
the procedures set forth at 38 C.F.R. §§ 
20.700 (a), (e), 20.704(a) (2004), for a 
hearing before a Veterans Law Judge, as 
per the veteran's request.  The RO should 
notify the veteran and his representative 
of the date of such hearing by sending a 
letter of notification to the veteran at 
his address of record, with a copy to his 
representative.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case. No action is required of the appellant until she is 
notified by the RO.  The purpose of this remand is to afford 
the appellant due process of law

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).



